—In a proceeding to stay arbitration of an uninsured motorist claim, the proposed additional respondent Liberty Mutual Insurance Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), dated April 1, 1997, as, upon reargument, adhered to a determination in an order of the same court, dated September 20, 1996, granting the petition.
Ordered that the order dated April 1, 1997, is reversed insofar as appealed from, on the law, with costs, the order dated September 20, 1996, is vacated, and the matter is remitted to the Supreme Court, Nassau County, for the joinder of the proposed additional respondents Liberty Mutual Insurance Company, Allstate Insurance Company, and Jules Brandon, and a framed-issue hearing on the issue of whether the offending vehicle was insured at the time of the accident.
The Supreme Court erred in determining that the proposed additional respondent insurance companies, Liberty Mutual Insurance Company and Allstate Insurance Company, insured the offending vehicle at the time of the accident in question without adding them and Jules Brandon, the owner of the offending vehicle, as respondents to the proceeding and conducting a hearing (see, Matter of Allstate Ins. Co. v Perez, 157 AD2d 521).
Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.